 134DECISIONSOF NATIONALLABOR RELATIONS BOARD-from June 7, 1955, to the time the- air-conditioning work on the A. & P. job wag-finished in August 1955, less the wages he actually received from Bolger-Parker'Company during said period.15Because of the shortness of this period,the TrialExaminer recommends that this computation be made for the entire period withoutusing the quarterly method of computation ordinarily followed under,theWool-worthformula.16Upon the above findings of fact,and upon the entire record in the case, -the Trial'Examiner makes the following:CONCLUSIONS OF LAW1.FrickCompany, a Pennsylvania corporation,and Bolger-Parker Company,a Pennsylvania partnership,are employers engaged in commerce within the mean-ing of Section 2 (2), (6), and(7) of the Act.2.United Association of Journeymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United Statesand Canada, Local 420, AFL-CIO, and Local.161, International Association of Bridge,Structural and Ornamental Iron Work-ers,AFL-CIO, arelabor organizations within the meaning of Section 2 (5) ofthe Act.3.By causingFrickCompany and Bolger-Parker Company, employers,to dis-criminate against employees in violation of Section 8 (a) (3) of theAct, Local420 engaged in and is engaging in unfair labor practices within the meaning of,Section 8(b) (2) of the Act.4.By thus restraining and coercing employees in the exercise of rights guaranteedin Section 7 of theAct, Local 420did engage in and is engaging in unfair laborpractices within the meaning of Section 8(b) (I) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]15The present recommendation is intended to terminate the period and computation ofcompensable-loss if, and when,the discriminatee either resigned his employment withBolger-Parker Company or was discharged by Bolger-Parker Company before the time theair-conditioning work on the A. & P. job was completed.'IF. W. Woolworth Company,90 NLRB 289.Autoyre Division of Ekco Products CompanyandUnited Auto-mobile,Aircraftand Agricultural Implement Workers ofAmerica,AFL-CIO,Petitioner.,Case No. 1-RC-4348. July 11,1956SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election i issued on March29, 1956, in the above-entitled case, an election by secret ballot wasconducted under the direction of the Regional Director for the FirstRegion among the production and maintenance employees at theEmployer's plant at Waterbury, Connecticut, in the unit therein de-scribed.At the close of the election, the parties were furnished witha tally of ballots, which shows that, of 280 eligible voters, 215 castballots for the Petitioner, 35 cast ballots for the Intervenor,2 and 8cast ballots against both of the participating labor organizations.1Not reportedin printed volumes of Board Decisions and Orders.2 International Jewelry Workers Union,AFL-CIO.116 NLRB No. 11. AUTOYRE DIVISION OF EKCO PRODUCTS COMPANY135On May 3, 1956, the Intervenor filed timely objections to conduct:affecting the results of the election.On May 1i, 1956, the Regional-Director, having duly investigated the matter, issued a report onobjections, finding the Intervenor's objections without merit, andrecommending that the objections be dismissed and that the Petitionerbe certified as the exclusive bargaining representative of the em-ployees in the appropriate unit.On May 28,1956, the Intervenor filedexceptions to the report on objections, alleging that substantial and.material factual issues exist respecting the conduct of the electionand requesting that a hearing be held thereon.The alleged conduct of which the Intervenor complains may besummarized as follows : (1) During the voting the Petitioner's ad-herents were permitted in the voting area attired in T-shirts andblouses bearing the insignia "Vote for U. S. W.," and "Join U. A. W.,"which insignia "served the same purpose and are not distinguishable:from electioneering signs, boards, or pamphlets which are not per-mitted in the voting area by Board rules"; (2) the brother of a fore-man of the Employer was permitted to electioneer in the voting areaby wearing one of the above-described T-shirts during the balloting,in "clear violation of Board rules"; (3) after the polls opened, thePetitioner's representatives remained in the voting area and spoketo the Employer's employees who were waiting to vote, which action"was intended to influence the voters and thereby interfered with afree and fair election among Autoyre employees, to determine theirbargaining agent"; (4) within 24 hours immediately preceding theelection the Petitioner's representatives were permitted to distributeballoons inscribed "Vote for U. A. W." or "Join U. A. W.," and that"this electioneering to a captive audience on company time and prop-erty within twenty-four hours of the election was in violation ofBoard rules which are intended to create an atmosphere in which afree and fair election can be conducted"; and (5) the election wasconducted during the pendency of an appeal in Case No. 1-CA-2099,arising from charges brought by the Intervenor against the Employeras the result of alleged illegal threats by the latter to remove its plantto another locale, thereby rendering impossible a free and fair election.With respect to (1), the Regional Director, noting that during theelection no evidence of electioneering or loitering in or near the votingarea, or any other illegal activity, was brought to the attention of theBoard agent conducting the election, otherwise found the alleged con-duct to be substantially as claimed by the Intervenor, but concludedthat, under well-established Board precedent, such conduct is not,perse, prejudicial to a free and fair election.'As to (2), the Regional Di-rector, finding no evidence that the foreman's brother enjoyed any3R H. Osbrink Man'u'facturing Company,114 NLRE 940, and cases cited. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecial status which allied his interests with those of management orwas in fact a supervisor, concluded that the conduct permitting thisemployee to electioneer as described above was not violative of Boardelection procedures, in view of the Board's well-established principlethat the mere coincidence of family relationship to management doesnot negate mutuality of employment interest.4As to (3), theRegional Director found that, prior to the voting, representatives of allparties were in the polling area receiving official instructions, and thatwhile leaving the area, which consumed 2 to 8 minutes, the Petitioner'srepresentatives greeted some of their adherents; there was no evi-dence, however, that they engaged in conduct which in anywise vio-lated electioneering rules.He therefore concluded that no such breachoccurred.As to (4), the Regional Director found that during theweek preceding the election the Petitioner distributed nail files, combs,and balloons at the plant entrance, bearing the Petitioner's insignia;some of the balloons were taken inside the plant and attached to ob-jects therein.By 3 p. m. on the day before the election the Employerhad managed to remove all of them; there was no evidence that theEmployer had permitted their distribution on company time.Ac-cordingly, the Regional Director concluded that the mere presence ofadvertisingmaterial in the plant, combined with the Employer'svigilant efforts to remove the same, could in nowise be construed as aviolation of the 24-hour rule enunciated inPeerless Plywood Com-pany,'as the Intervenor appears to contend, and that the objection wastherefore without merit.As to (5), the Regional Director found theobjection without merit, in view of the Board's established practice ofnot holding collateral representation proceedings in abeyance where acharge has been dismissed by a Regional Director and is on appeal tothe General Counsel.6In the absence of specific exceptions thereto, we hereby adopt theforegoing facts as found by the Regional Director.We have reviewedhis conclusions of law, to which the Intervenor also makes no specificexception, and, finding them correct, we hereby adopt them.Under these circumstances, we find without merit the Intervenor'sobjections to conduct affecting the results of the election, and weshall therefore, in accordance with the recommendations of the Re-gional Director, dismiss the objections and certify the Petitioner as the4International Metal Products Company,107NLRB 65. TheRegional Director furtherfound, for reasons stated above,that the wearing of a T-shirt withthe Petitioner'sinsignia,by this individual,did not constitutereprehensibleconduct.5 107 NLRB 427.Comfort Slipper Corporation,112 NLRB 183.Mc Quay,Incorporated,107 NLRB 787.In its exceptions,the Intervenorappears torequest thatthe Boardconduct an independent investigationinto the allegedconduct ofthe Employer which constitutes the basis of its charges in Case No.1-CA-2099. In viewof the dismissalof thecase by the RegionalDirector,we find the request without merit,for reasons set forthin Times Square Stores Corporation,79 NLRB 361. REMINGTON RAND DIVISION137exclusive bargaining representative of the Employer's productionand maintenance employees in the appropriate unit.'[The Board certified United Automobile, Aircraft and AgriculturalImplement Workers of America, AFL-CIO, as the designated collec-tive-bargaining representative of the production and maintenance em-ployees at the Employer's Waterbury, Connecticut, plant.]CHAIRMAN LEEDOM took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.7In view of our decision herein, the Intervenor's request for a hearing on thefactualissues raisedby its objections is denied.Remington Rand Division of Sperry Rand CorporationandBusi-nessMachine and Office Appliance Mechanics ConferenceBoard,Local 459, IUE, AFL-CIO,Petitioner.Case No. 13-RC-4857.July 11, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Marie P. Sivertsen,hearingofficer.The hearing officer's rulings made at the hearingare free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involvedclaimsto representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all tabulating servicemen at theEmployer's Chicago branch office and its attached districtoffices ofwhich there are four : Aurora, Hammond, Peoria, and Rockford, Illi-nois.At the hearing the Petitioner requested, alternately,a self-determination election for the six tabulating servicemen in these dis-trict offices.The Employer, despite its stipulation that the Chicagobranch office and the Aurora, Hammond, Peoria, and Rockford districtoffices together constitute an "operating unit," would have each districtvote separately, apparently on the theory that each could be an ap-propriate unit.This would preclude elections in Aurora and Peoriawhere only one tabulating serviceman is employed.On March 6, 1956, the parties executed a 2-year contract coveringonly the Chicago employees in this classification, although the Peti-116 NLRB No. 12.